DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a CON of 16/600,278 10/11/2019.

Election/Restrictions
4.          Applicant’s election of species 1) Lubricant in claim 2, 2) Plant-based soy protein, including soy protein isolate, soy wax, soy protein concentrate (70%), and soy flour (50%) in Claim 3, 3) Hydrolyzed acrylate sodium acrylamide polymer, belong to polyacrylamide polymers and copolymer’s group in claim 4, 4) Vinyl functional group in claim 4, 5) Nonionic surfactant in claim 5, 6) Isocyanate functional group (-NCO-) and its copolymerization with epoxy and polymer-chains in claim 6, 7) copper sulfite solution in claim 7, 8) preferred condition is to heat the solution at 140 °F or above in claim 8, 9) Simultaneous addition in claim 9, 10) Produced water in claim 10, 11) Mixed in a rotary mixer in claim 12, 12) Friction reducer in powder in claim 13, 13) Pre-blended in claim 13, 14) Chemical composition of 11 in claim 13, 15) One from directly added into water in claim 14, 16) Re-used product water in claim 17, and 17) The coating is a dried coating having a sliding contact angle of lager than 70 (degree) without rolling down the titled flatten surface, characterized as hydrophobic by micro-nano/textured morphology, also a hydrophilic coating by which the contact angle of the coatings to water less
than 90 (degree) in claim 23 in the reply filed on 09/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
5.        Claims 1-23 of this application is patentably indistinct from claims 1-23 of Application No. 16/600278. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
6.         Claims 1-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of copending Application No. 16/600278. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
7.          Claims 1-23 of this application is patentably indistinct from claims 1-23 of Application No. 17/434968. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
8.         Claims 1-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of copending Application No. 17/434968. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Objections
9.       Claims 1-23 are objected to because of the following informalities: 
            Regarding claim 1 recitations “a.”, “b.”, “c.”, “d.”, “e.”, “f.”,  and “redundant,” (at the end of the claim), the claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation MPEP 608.01(m). 
          In claims 2-23 the recitation “the chemical composition of claim” to be changed to “The chemical composition of claim”.
           In claim 2 the recitation “at least one favorable lubricant is mineral oil, selected from” in lines 1-2 is redundant and need to be deleted.
           In claim 2 the conjunction “and” or “or” is missing for the recitation “comprising of”.
           In claims 1-23, applicants are suggested to amend the claims regarding the recitations “comprising” for the components ‘A, B, and C’ or ‘A, B, or C’ in the form of either ‘comprising A, B, and C’ or ‘comprising A, B, or C’, and regarding the recitations “selected from” for the components ‘A, B, and C’ or ‘A, B, or C’ in the form of ‘selected from the group consisting of A, B, and C’.
          In claims 3 the recitation “at least one micro-nano/textured dot dual phobic domain is a plant-based soy protein, selected from the chemical compositions of micro-nano/textured dot dual phobic domains,” to be changed to “the micro-nano/textured dot dual phobic domains”.
          In claim 3 the recitation “therefore” in line 12 is redundant and need to be deleted.
          In claim 4 the recitation “sultonate” to be changed to “sulfonate”.
          In claims 4 the recitation “at least one hydrogel polymer is hydrolyzed acrylate  sodium acrylamide polymer, selected from the hydrogel polymers” to be changed to “the hydrogel polymers”.
          In claims 5 the recitation “at least one emulsifier of surfactants is a nonionic polysorbate 60, comprising of the emulsifiers” in lines 1-3 and “”surfactant/emulsifiers” in line 5 to be changed to “the surfactants and/or emulsifier”. Further, the claim 5 is required to have proper transitional phrase such as ‘comprising’, ‘consisting of’, or ‘consisting essentially of’. Further, a proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Regarding claims 4-11, 13-22, the claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation MPEP 608.01(m). In claims 4-11, 13-22, the claims should ends with a period.
         Claims 6, 8-9, 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
         In claim 8 the recitation “domain materials” to be changed to “the domains”.
         In claim 8 the recitation “cross-linking agents” to be changed to “the cross-linking additives”.
         In claim 9 the recitation “surface emulsifier” to be changed to “the surfactant and/or emulsifiers”.
         In claim 13 the recitation “Oto” in line 7 to be changed to “0 to”.
          Regarding claim 20, the claim should not be self-dependent. Accordingly, recitation “claim 20” is redundant and need to be deleted.
         In claims, the recitation “comprising” should be presented with “and,” “or,” or “and/or” to link the last two component.
Improper Markush Grouping Rejection 
10.	Claim 3 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
            The Markush groupings of claim 3 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
              In claim 3,  the recited “candle wax, paraffin wax, slick wax, or ethylene stearamide, bis-stearamide synthesis wax, carnauba wax, natural organic and organic synthesized wax that have a melting point of at least 35 °C or above, or/and biomaterials or their derivatives such as sweet rice floor, soy wax, soy protein isolate (SPI) particles, soy protein concentrates, or/and its derivatives from SPI functionalized with amine or hydroxyl, carboxyl, and aldehyde, ester, amide and polyamide functionalities, or/and the combination of petroleum based or bio-based materials, polylactic acid ester, inorganic particles such as modified hydrophobic/hydrophilic silica
particles, or the combination of organic and inorganic particles, therefore” do not share both a single structural similarity and a common use.
          To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Claims 1-23 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice as they are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 112
13.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.       Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 2, the term “alkyl chains of ethylene carbon” in lines 3-4 is not sufficiently defined in the specification that one of ordinary skill in the art would understand the term.  It is also not understood which specific of the compound the recitation “the alkyl carbon chain from C6 to C20” refers to.   
              Claims 2-4, improperly recite the Markush group in the form of “at least one material is A selected from the material comprising of A, B, C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
             Regarding claim 3, the phrase "such as" in line 7 and line 11 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
             Claim 3 recites the limitation "the dosage level of these hydrophobic/hydrophilic domain’s material" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
             Claim 4 recites the limitation "the mixed combination of these polymers and their copolymers functionalized with one functional groups" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
          Claim 6, improperly recite the Markush group in the form of “at least one material is A selected from the material containing A, B, C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Regarding claim 6, the phrase "such as" in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
           Claim 6 recites the limitation "Chemical composition of claim 3 or/and is combination with claim 4" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
           In claims 6, 9, 10, the recitation “other”, “others”, “et al.” ,  renders the claim indefinite because the claims include elements not actually disclosed  (those encompassed by “other”,  “others” or “et al.” ), thereby rendering the scope of the claim(s) unascertainable.  
           Regarding claim 7, the phrase "such as" in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
          Claim 7, improperly recite the Markush group in the form of “at least one type of material of A selected from the material such as  A, B, C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Regarding claim 9 the phrase "or so" in line 5 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or so"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).         
          Claim 14 recites the limitation "claimed emulsion chemicals of claim 11" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
          Claim 17, improperly recite the Markush group in the form of “at least one type of material selected from A, or B, or/and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claim 23 recites the limitation "the dried coating on the glass substrate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation
            A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
            Claim 4 recites the broad recitation “from 0.001 to 35%” and the claim also recites “preferred less than 15.0%, more preferred less than 5.0%” which is the narrower statement of the range/limitation. 
             Claim 5 recites the broad recitation “from 0.0001% to 20.0%,” and the claim also recites “preferred less than 3.0%” which is the narrower statement of the range/limitation. 
             Claim 7 recites the broad recitation “from 0.0001 to 200%” and the claim also recites “preferred less than 100.0%, or less than 1.0%” which is the narrower statement of the range/limitation. 
             Claim 10 recites the broad recitation “from 1.0 (cp) to 50,000 (cp)” and the claim also recites “preferred hydrated viscosity less than 100.0 (cp), more than 50.0 (cp), more than 20.0 (cp)” which is the narrower statement of the range/limitation. 
             Claim 11 recites the broad recitation “from 0.5 % to 60.0%” and the claim also recites “preferred less than 10.0%, more preferred less than 5.0%,” which is the narrower statement of the range/limitation. 
             Claim 13 recites the broad recitation “from Oto 6.0%” and the claim also recites “preferred less than 3.0%, or preferred less than 1.5%, 1.0%” which is the narrower statement of the range/limitation. 
           Claim 14 recites the broad recitation “from 20:80 and 100:0” and the claim also recites “preferred within a range from 30:70 and 50:50” which is the narrower statement of the range/limitation.
          Claim 15 recites the broad recitation “more than 95.0%” and the claim also recites “preferred by 97.0%, 98.0%, 99.0%, 99.50%, and 99.95%” which is the narrower statement of the range/limitation.
          Claim 16 recites the broad recitation “preferred dose level of the emulsion into fracturing fluid by wt. from 0 to 50%” and the claim also recites “preferred less than 40.0%, more preferred less than 25.0%” which is the narrower statement of the range/limitation.
         Claim 19 recites the broad recitation “more than 25%” and the claim also recites “preferred 50%, more preferred more than 70%” which is the narrower statement of the range/limitation.
          Claim 20 recites the broad recitation “preferred dose level of added friction reducer in powder by wt. percentage over proppants within a range from 0.0% to 1.50%” and the claim also recites “preferred 0.25% to 1.15%” which is the narrower statement of the range/limitation.
           Claim 21 recites the broad recitation “more than 30.0%” and the claim also recites “preferred than 35.0%” which is the narrower statement of the range/limitation.
           Claim 22 recites the broad recitation “from 2.0 to 13.0” and the claim also recites “preferred more than 7.0 and less than 9.0” which is the narrower statement of the range/limitation.
           Claim 23 recites the broad recitation “less than 130 degree” and the claim also recites “preferred less than 120 degree” which is the narrower statement of the range/limitation.
           The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
          Claims 9-23 depends from rejected claim 8.
         Appropriate correction is required.

Claim Rejections - 35 USC § 103
15.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.       Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Drake (US 2018/0340117).
            Regarding claims 1-3, 5, Drake discloses a chemical composition and/or a coating, e.g. a composition and method for coated proppant particulate (para [0041]), wherein the coating can be applied through the use of one or more treatment agent (para [0042]) comprising: (a) liquid lubricant and/or non-polar solvent such as mineral oil in an amount of  about 0.0002 to about 1.5 wt% (para [0175], [0229]), overlapping claims amount of from 1 to 99 wt%, (b) hydrophobic core-shell nano-fillers dispersed in an elastomeric polymer matrix or hydrophobic nanoparticles of fumed silica (para [0257]; read on instant claim 3 micro-nano/textured dot dual phobic domain comprising inorganic particles such as modified hydrophobic/hydrophilic silica or the combination of organic and inorganic particles) in amount of about 0.01 to about 1 wt% ([0118]), fall into instant claimed range of from 0.01 to 40 wt%, (c) hydrogel, e.g. water swellable polymer in an amount of about 0.1 to 10 wt% (para [0290]), fall into instant claim range of 0.001 to 35 wt%, (d) nonionic surfactant and/or emulsifier in an amount of from 2 to 65 wt% (para [0085]), overlapping instant claim range of 0.005 to 20 wt%, and (e) water in amount of 20 wt% (para [0103]), fall into instant claim range of 1 to 99 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
             The recitation “a combination of the above components as a coating featured with anti-blocking and anti-sticking from grains to grains in the material's handling
processes in which a drying operation on wet sand and granular particles
coated with the disclosed coating becomes unnecessary or redundant” demonstrate anti-blocking and anti-sticking property of the composition during intended use in the material's handling processes. Since the composition is obvious over the prior art, the property such as anti-blocking and anti-sticking of the composition would necessarily be the same as claimed.  If there is any difference between the product of prior art and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
       Regarding claim 4, Drake discloses hydrogel polymers such as a polyacrylamide, copolymers of acrylamide with anionic and cationic comonomers, copolymers of acrylamide with hydrophobic comonomers, poly(acrylic acid), or poly(acrylic acid) salts (para [0290]; incorporated reference Mahoney (US 2013/0233545; para [0044], all documents that are directly or indirectly incorporated by reference in Drake are treated as part of the specification of Drake. M.P.E.P. 2163.07(b)).
           Regarding claims 6-23, the features as claimed are either (i) not a part of the main features claimed in the body of the base claim, (iii) product-by-process, or (iii) an intended use. Hence, the claims 6-23 do not carry patentable weight.  
18.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drake (US 2018/0340117) as applied to claims 1, 3 above, and further in view of Cothran (US 9610706).
          Drake includes the features of claims 1, 3 above.
          Regarding claim 3, Drake does not disclose the dual phobic domain such as soy protein isolate (elected species). 
          However, Cothran discloses a coating of the proppant with a composition comprising soy protein isolate (column 13, lines 60-, column 14, lines -43, column 17, lines 60-61). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Drake with the aforementioned teachings of Cothran to provide a coating composition comprising soy protein isolate in order to coat the proppant for use in wellbore fracturing. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
19.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drake (US 2018/0340117) as applied to claim 1 above, and further in view of Gupta (US 2009/0044942).
          Drake includes the features of claims 1, 5 above.
          Regarding claim 5, Drake does not disclose the surfactant such as polysorbate 60 (elected species). 
          However, Gupta discloses a coating of the proppant with a composition comprising surfactant such as Tween 60 (read on polysorbate 60; para [0071], claims 12-14). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Drake with the aforementioned teachings of Gupta to provide a a coating composition comprising surfactant such as Tween 60 in order to coat the proppant for use in wellbore fracturing. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766